EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of The Buckle, Inc. Kearney, Nebraska We consent to the incorporation by reference in Registration Statement No.333-169286, Registration Statement No.333-158379, Post-Effective Amendment No.1 to Registration No.333-133384, Post-Effective Amendment No.2 to Registration Statement No.333-70633, Post-Effective Amendment No.2 to Registration Statement No.333-70641, and Post-Effective Amendment No.2 to Registration Statement No.333-70643 on Form S-8 of our reports dated March30, 2011, relating to the financial statements and financial statement schedule of The Buckle, Inc., and the effectiveness of The Buckle, Inc.’s internal control over financial reporting, appearing in this Annual Report on Form10-K of The Buckle, Inc. for the fiscal year ended January29, 2011. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP Omaha, Nebraska March 30, 2011
